Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Applicants claim amendment filed 3/21/2022 has been received and entered.  Claim 1, 5, 14, 17 have been amended, claim 29 has been cancelled, and claim 30 has been added.  
Claims 1, 2, 5, 6, 8-14, 17, 21-23, 25-28, 30 are pending.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1, 2, 5, 6, 8-14, in the reply filed on 8/30/2021 was acknowledged.  Election was made without traverse in the reply filed on 8/30/2021.
Claims 1, 2, 5, 6, 8-14, 17, 21-23, 25-28, 30 are pending. 
Newly added claim 30 appears consistent with the examined claims.
Claims 17, 21-23, 25-28 which were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, have been amended to be dependent on claim 1 of the elected invention.  While 17, 21-23, 25-28 are generally drawn to a method of genome analysis, as amended they appear to provide physical steps to obtain data/information for the analysis set forth in the elected invention for analyzing alleles.  Since these embodiments are now required of the elected invention, the restriction requirement is withdrawn since the claims and limitations will be searched and examined.
	Claims 1, 2, 5, 6, 8-14, 17, 21-23, 25-28, 30, drawn to a method of genome analysis using signals from allelic pairs are currently under examination.

Priority
This application filed 4/17/2018 is a national stage filing of PCT/US16/57496 filed 10/18/2016 which claims benefit to US provisional application 62/243078 filed 10/18/2015.
Applicants do not comment on the priority summary.

Information Disclosure Statement
It was noted that the listing of references in the specification is not a proper information disclosure statement citing the patents and NPL listed bridging pages 6-7.  
No comment nor new IDS has been provided in the instant response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
The amendment to the claims to provide steps performed for assignment has addressed the basis of the rejection.

Claims 1, 2, 5, 6, 8-14, 17, 21-23, 25-28, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 has been amended to recite a wherein clause ‘the one or more multiallelic markers includes markers with three or more alleles’ and it is unclear if each marker must contain three or more alleles, or alternatively that three or more alleles are obtained among the one or more multiple markers and can consist of less than three for each marker.  The metes and bounds of the claims are unclear based on the alternative interpretation and appear that the limitation affects subsequent steps of what the signals represent and steps of analysis relative to clustering and other calculations.  Further, it is unclear if the wherein clause is simply descriptive of the possible alleles that are present or is a necessary requirement of the sample, and if there is a requirement of some a priori knowledge of the sample that such exists before the analysis starts.
More clearly indicating the location of the alleles relative to the marker chosen, and the specific requirement for number of signals that must be acquired from the sample would address the basis of the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 8-14, 17, 21-23, 25-28, 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claim 1 has been amend to require ‘determining signals’ (from [[collecting]] signals) and newly added claim 30 provides for the same steps where the signals are acquired ‘by hybridizing the samples with a plurality of probes attached to an array and measuring resulting signals’.  Claims 17, 21-23, 25-28 have been amended to depend on claim 1, and provide only steps of hybridization generically without an indication of how an allele is determined through ‘hybridization’.  Further the limitation of “one or more multiallelic markers includes markers with three or more alleles” appears to be a scope not specifically recited or contemplated.  The term ‘three’ appears eleven times in the specification and most appear to describe the possibilities of a single triallelic polymorphism (see [0054 for example).  Possible support for the amendment appears to be at [0054] which provides:
“Multiallelic markers may include SNPs or indels with three or more possible alleles.”

and appears to support that a marker can have three or more possible alleles, such as a triallelic polymorphism with three forms at the marker, and not broadly that three or more alleles are a range of generic markers that should be chosen.  For the step of determining, in particular for SNPs that might be present at a single allele and is trialleleic or collectively three or more beside each other, the generic step for the use of hybridization does not appear to be supported nor enabled by the present specification.  In review of the specification, the analysis of alleles appears to be supported by art recognized methodology, and relative to hybridization and SNPs it is taught at [0193] that:
“More recent arrays for genotyping SNPs include Axiom® Arrays (Affymetrix, Inc., Santa Clara, CA) and Infinium® II Arrays (Illumina, Inc., San Diego, CA). These arrays utilize a SNP probe that is complementary to a sequence that flanks the SNP site within the target nucleic acid of interest, and thus the SNP probe in these arrays does not directly hybridize with the target nucleic acid at the SNP site. Instead, the double-stranded portion of the probe-target duplex ends immediately upstream of the SNP.”

and does not support generically hybridization, but rather specific methods and arrays that provide for acquiring an informative signal that indicates the presence/absence of an allele at a marker site of interest.
More clearly setting forth the nature of the alleles being analyzed and methodology consistent with the allele that is assayed in a given sample would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 6, 8-14 stand rejected and amended and added claims 17, 21-23, 25-28, 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed to a method of genome analysis which provides genotyping a sample.  As amended, claim recites acquiring signals form ‘one or more multiallelic markers’ and ‘three or more alleles’, and during the assignment step assessment of the signals results in the exclusion or inclusion of sample data using a genotyping algorithm.  More specifically, the claims recite and require receiving signal data about alleles as provided as the ‘signals’ for a plurality of allele pairs, and calculating a multivariate distribution and using a logarithmic likelihood to determine if the initial genotype appears to be correct.  Dependent claims 2, 5, 6, 8-13 provide for further detail in the analysis steps as well as mathematical relationships of possible observations.  Amended claim 14, and newly analyzed claims 17, 21-23, 25-28, 30 provide for steps of how the signals are acquired, and given the guidance of the specification provide physical steps for analyzing DNA that is present in a sample.
For step 1 of the 101 analysis, in analyzing the amended claims, claims 1, 2, 5, 6, 8-13 are found to set forth only instructional steps for analyzing sequence signal data, and are not patent eligible.   For step 1 of the 101 analysis for the amendment to claim 14, and addition of claims 17, 21-23, 25-28, 30 the claims are found to be directed to a statutory category of a process/method.
For claims 1, 2, 5, 6, 8-13 as amended, none of the claims recite or require details on the implementation.  The first step of ‘acquiring’ does not appear to require a physical step and could be performed through observation and by a person of ‘signal’ information which can be simply the base identified at a plurality of alleles.  The step of assigning has been amended to provide ‘excluding samples’, however the plain reading of the wherein clause appears to be consistent with the step of ‘assigning initial genotype calls’ and is descriptive of the data processing and not a physical exclusion of a sample.  To the extent the first step can be a physical step (as exemplified in dependent claims) and in view of the teachings in the specification that sequence read data can be ‘acquired’ by a sequencing machine, and that the data can be analyzed using a computer and the steps can be performed through the use of a computer, the claims will be further analyzed under 101.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of ‘clustering’ allele pairs and using multivariate distribution and logarithmic likelihood in analyzing ‘one or more multi-allelic markers’.  The judicial exception is a set of instructions for analysis of sequence signal data, which given the guidance of the specification provides for allele pairs.  In view of the breadth of the claim and guidance of the specification, this is considered to be in the category of a Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and directed to Mathematical Concepts for the mathematical relationships generally required of claim 1 and provided specifically in dependent claims.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, claims 1, 2, 5, 6, 8-13 do not have an additional element to which the analysis is applied and appears to be simply an analysis of the initial signal data of allele pairs.  This judicial exception requires steps recited at high level of generality for the analysis of sequence data, and is not found to be a practical application of the judicial exception as broadly set forth.  Claim 14, and newly analyzed claims 17, 21-23, 25-28, 30 provide for steps considered additional elements under the 101 analysis, but given the guidance of the specification the steps appear to be directed to known method steps and to how the signals are acquired and subsequently analyzed in the judicial exception.
For step 2B of the 101 analysis, initially it is noted that he claims 1, 2, 5, 6, 8-13 do not recite or require any details on implementation and are interpreted to no comprise any additional elements to evaluate under step 2B.  To the extent that the analysis of signal data and claimed method could be performed with the aid of a computer, each of the independent claims could comprise additional elements and are found to be the steps of receiving/obtaining sequence data, and are independent and separate from the analysis steps for alleles.  In view of the guidance of the specification, it does not appear that the how the data is received affects the analysis required of the claim.  As such, claims 1, 2, 5, 6, 8-13 do not provide for any additional element to consider under step 2B, nor provide for significantly more.  For step 2B of claim 14, and newly analyzed claims 17, 21-23, 25-28, 30 each appear to provide for steps considered additional elements under the 101 analysis, but given the guidance of the specification the steps appear to be directed to known method steps and to how the signals are acquired and subsequently analyzed in the judicial exception, and the claims as a whole do not appear to provide for significantly more as a whole and simply provide known and generic method steps for acquiring data about alleles that may be present in the DNA of a sample.  In review of the specification, it does not appear to provide new or novel method steps for hybridization, and for SNPs as alleles acknowledged known technologies to be used, for example at [0193] that teaches “More recent arrays for genotyping SNPs include Axiom® Arrays (Affymetrix, Inc., Santa Clara, CA) and Infinium® II Arrays (Illumina, Inc., San Diego, CA). These arrays utilize a SNP probe that is complementary to a sequence that flanks the SNP site within the target nucleic acid of interest, and thus the SNP probe in these arrays does not directly hybridize with the target nucleic acid at the SNP site.”
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of signal data.  While the instruction for analysis can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare and analyze read data of sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Response to Applicant’s arguments

Applicant provides the guidance found at MPEP 2106.04, and argue that the claims cannot practically be performed in the human mind.  Applicants note claim 14 and newly added claim 30 for steps that now require ‘hybridizing’.
In response, the amendments have been acknowledged, and in addition to claims 14 and 30, the steps of the claims directed to additional elements have been analyzed under Step 2A prong 2 and Step 2B, and not found to make the claims patent eligible.  The limitations of the claims have been found to be directed to physical steps, and it is agreed that they cannot be practiced in one’s mind, however in view of the guidance of the specification and evidence of record have been found to be directed to conventional known method steps for obtaining the data that is analyzed in the judicial exception.
Applicant note the guidance that mathematical concepts should not be interpreted so broadly if the claims simply ‘involve’ mathematical concepts, citing MPEP 2106.04.
In response, the basis of the rejection provides both categories in view of the limitations set forth in the claims.  In view of the generic nature of claim 1 and evidence of dependent claims and the guidance of the specification, the claims appear to be directed to the statistical analysis to include or exclude signal data that is correlated with allelic information.  The general outcome of associating the signal/sequence data with alleles is simply interpreting the data that was acquired to it’s associated or expected allele it represents, and considered a judicial exception.  To the extent that the signal data may take interpretation and statistics can be used to determine if the allele exists or if the data represents an artifact in the process of acquiring the signal, the steps clearly set forth mathematical analysis that appears to be a statistical analysis methodology in analyzing the data.
Under Step 2A, Prong 2 Applicants argue that there is a need to improved genotyping, and that the claims provide the improvement by observing three or more versus biallelic markers, and provides a practical application.
In response, there does not appear to be any evidence of an improvement in the process of genotyping.  It is unclear why there is more difficulty in determining an allele whether it be possible one, two or three possible variants.  The method steps required of the additional elements are generic, as is the source of the sample, and there does not appear to be issue of problems or difficulties applying known methods of analysis, such as the use of Affymetrix Axiom systems.  
Finally, as analyzed above the additional elements under Step 2B appear to be known conventional methodology for providing information that is subsequently analyzed.  In review of the evidence of record, there does not appear to be significantly more in practicing the method steps, nor is there an application of the judicial exception which results in the determination of an allele or genotype present in the data that is first acquired.  Applicant’s arguments and claim amendments have been fully considered but not found persuasive.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The closest art of record appears to be Hubbell et al US2012/0221255 (2012) which teaches a method for genotyping one or more multi-allelic markers using a computer system 
and relates to analysis of processed image data from scanned biological probe arrays for the purpose of determining genotype information via identification of Single Nucleotide Polymorphisms (referred to as SNPs) where the method comprising: acquiring signals for one or more multiallelic markers in one or more samples, a method of analyzing
data from processed images of biological probe arrays is described that comprises receiving a plurality of files comprising a plurality of intensity values associated with a probe on a biological probe array); for each multiallelic marker, clustering the signals for each pair of alleles in a plurality of allele pairs from the one or more samples, resulting in clusters representing each allele pair; for each homozygous cluster representing a homozygous allele pair, collecting signals for an alternative allele for calculation of a background signal for the alternative allele (Para. [0139], assigning genotypes BB, AB, AA to N data points obtained from chips hybridized to 
samples. In this embodiment, this can be accomplished efficiently and accurately using a technique designed to optimize clustering metrics. One preferred embodiment is called BRLMM-P and the algorithm workflow is shown in FIG. 5. The methods embodied in
BRLMM-P can be divided into two types: first, the choice of the clustering metrics used to evaluate a potential assignment), resulting in a plurality of background signals each representing a respective allele; assigning initial genotype calls for each sample for each allele pair
based upon the signals and the background signals (Para. [0161], the normalization and allele summarization steps of the BRLMM-P method consist of producing a summary value for each allele of a SNP in each experiment. The “A” allele summary value increases and
decreases with the quantity of the "A" allele in the target genome, and similarly the "B" allele summary value increases and decreases with the quantity of the "B" allele in the target genome. These summary values are calculated to remove extraneous effects chip-chip variation,
background, and the relative brightness of different probes on the array.); calculating a multivariate normal distribution for each cluster using the initial genotype calls and prior cluster parameters (Para. (0176).   Every autosomal SNP is expected to have three genotypes,
"AA", "AB", and "BB".  For each genotype for a given SNP, it is expected to have a prototype (typical observed values for that genotype, or cluster center), with some scatter of values around the prototype. In a preferred embodiment the scatter is approximated by a normal distribution (and the careful choice of the CCS transformation ensures this is a good approximation)); for each multivariate normal distribution for each cluster, calculating a logarithmic likelihood of membership for each sample.  For clusters of this type, the relative probability of belonging to a cluster is computed as a function of the distance from the cluster center and the variation within the cluster. The standard settings for BRLMM-P (which may be altered by advanced users) compute a common variance for all clusters; [0182]. Within each genotype, we compute a mean and variance, and combine with the prior to obtain a posterior estimate of mean and variance for each cluster. The log-likelihood of the data is computed given these distributions and the hard assignment of seed genotypes to clusters); based on the logarithmic likelihood of membership, calculating, for each sample, a probability of membership in each cluster; and assigning a final genotype call to each sample based on the probability of membership, to obtain relative probabilities p(AA), p(AB), and p(BB).  However, while providing for similar types of calculations for analysis of SNPs, the art of record fails to provide calculations of background signal and assigning a genotype based on the background signals as required of the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                             /Joseph Woitach/Primary Examiner, Art Unit 1631